Exhibit NEWS RELEASE PRECISION DRILLING TRUST ANNOUNCES JANUARY 2009 DISTRIBUTION Calgary, Alberta, Canada – January 21, 2009 (Canadian dollars) Precision Drilling Trust (“Precision”) announced today that the Board of Trustees has approved a cash distribution for the month of January 2009 of $0.04 per trust unit of Precision.The distribution will be payable on February 17, 2009 to unitholders of record on January 30, 2009. The ex-distribution date is January 28, 2009.Holders of Class B limited partnership units of Precision Drilling Limited Partnership will receive the economic equivalent treatment. The $0.09 per unit decrease from the December 2008 cash distribution reflects Precision’s focus on balance sheet strength and the previously announced debt reduction program.It is also a reflection of seasonally low equipment utilization levels for Precision’s operations in Canada and a sharp reduction in United States rig demand resulting from the steep decline in energy commodity prices over the past three months. About Precision Precision is a leading provider of safe, high performance energy services to the North American oil and gas industry.Precision provides customers with access to an extensive fleet of contract drilling rigs, service rigs, camps, snubbing units, wastewater treatment units and rental equipment backed by a comprehensive mix of technical support services and skilled, experienced personnel. Precision is headquartered in Calgary, Alberta, Canada.Precision is listed on the Toronto Stock Exchange under the trading symbol "PD.UN" and on the New York
